IN THE UNITED STATES BANKRUPTCY COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

 

 

RICHMOND DIVISION
IN RE:
CASE NO. 11-37790-KLP
RoomStore, Inc. CHAPTER 7
DEBTOR.

 

NOTICE OF MOTION TO RECOVER UNCLAIMED FUNDS

Dilks & Knopik, LLC as assignee to Pamela S. Gross, by and through the
undersigned counsel, Tommy Andrews, Jr., Tommy Andrews Jr., P.C., has filed a Motion to
Recover Unclaimed Funds.

Your rights may be affected. You should tead these papers carefully and discuss
them with your attorney, if you have one in this Bankruptcy case. (If you do not have
an attorney, you may wish to consult one).

If you do not wish the Court to grant the relief sought in the motions, or if you want the
Court to consider your views on the motions, then on or before 21 days from the date of
this motion, you or your attorney must:

File with the Court a written response with supporting memorandum as required by Local
Bankruptcy Rule 9013-1(H). You must also mail a copy to:

US Bankruptcy Court

Attn: Clerk of Court

701 East Broad Street, Suite 4000
Richmond VA

23219

Unless a written response and supporting memorandum are filed and served by the
date specified, the Court may deem any opposition waived, treat the motion as
conceded, and issue an order granting the requested relief without further notice or
hearing. You must also mail a copy to the persons listed below:

Tommy Andrews, Jr.

TOMMY ANDREWS JR., P.C.
122 North Alfred Street
Alexandria, Virginia 22314

US Attorney
919 E. Main Street, Suite 1900
Richmond, VA 23219

 
US Trustee
U.S. Courthouse
701 East Broad St., Suite 4304

 

Richmond, VA 23219
TOMMY ANDREWS, JR., P.C.
Dated: }{ 2 3 /s{ To ndrews, [r.
ODES. I
Tommy Andrews, Jr., # 28544
122 North Alfred Street

Alexandria, Virginia 22314

(703) 838-9004

Counsel for Dilks & Knopik, LLC
As assignee to

Pamela S. Gross

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on this?___day of Jar ADA , 4 copy

of the foregoing Notice of Motion to Recover Unclaimed Funds was served by first class
mail, postage prepaid, by hand delivery, and/or via electronic case filing system to:

 

 

US. Attorney
919 E. Main Street, Suite 1900
Richmond, VA 23219

U.S. Trustee

U.S. Courthouse

701 East Broad St., Suite 4304
Richmond, VA 23219

/s/ Tommy Andrews, Jr.
Tommy Andrews, Jr.
